DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I (figures 1, 2 and 13 and claims 1-7 and 11-20) in the reply filed on 7 September 2022 is acknowledged.  The traversal is on the ground(s) that “Applicant agrees that Species I-VI are patentably distinct, but respectfully submits that no serious search burden on the Examiner exists, and therefore that the restriction requirement is improper”.  This is not found persuasive because, as stated in the restriction requirement, each species requires searching areas which are not required by the previous species. Applicant states that each species requires the basic limitations required by claim 1. However, adding the unelected species into the search would cause a serious search burden since it is highly likely that each embodiment would need to have a different primary reference. Furthermore, searching various class/subclasses and/or cpc schemes for the unelected species would further the serious search burden since examiner would need to include a hinged panel, an adjustable width panel and an adjustable depth panel, all not required by the elected species, if the restriction requirement was not made. Applicant further stated that “the present provisional election of Species I, if finally required, would in fact leave only three dependent claims left to be unsearched. At best, the burden on the Examiner in this case is low”. If the restriction requirement was not made, applicant could decide to add more dependent claims/independent claims in reference to the non-elected species later in prosecution that would further the search burden. Lastly, applicant states “For example, when describing the required searches for Species I-VI, the Examiner repeatedly highlights a distinction between the species as including (or not including) gaps between first/second side panels and a bottom panel. See Restriction Requirement at p. 3. However, the gaps noted by the Office as contributing to the "serious burden" are not recited in the instant claims. Again, no serious burden exists, and Applicant therefore respectfully submits that the restriction is improper”. Those cited differences are shown by the differing species. A more direct comparison can be shown based on claims 8-10 which require limitations not required by species I, therefore causing a serious search burden if the restriction requirement was not made. Applicant is reminded that if allowable subject matter of the elected species is found during prosecution, any dependent claim depending from an allowable claim, whether currently pending or withdrawn, would be rejoined and allowed since they would be dependent on an allowable claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the at least one fastening element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 11, 12, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robley (US 6,575,302).
Regarding claim 1, Robley teaches an insert (figure 4, reference 110) that is capable of being adapted to be placed inside a bag (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Robley is capable of performing the recited function), the insert comprising: a base panel (figure 4, reference 110); a first side panel extending approximately perpendicular from the base panel (figure 4, left triangle reference 119); a second side panel located opposite the first side panel (figure 4, right triangle reference 119), the second side panel extending approximately perpendicular from the base panel (figure 4), the base panel, first side panel, and second side panel collectively defining a substantially open end of the insert (figure 4); a substantially open side located opposite the base panel (figure 4, opposite side of base 110); and at least one fastening element (figure 4, reference 114) coupled to an interior surface (figure 4, top of reference 110) of at least one of the base panel, first side panel, or second side panel, the at least one fastening element capable of being adapted to support an object at least partially interior to the insert (figure 4, reference 114).
Regarding claim 2, Robley teaches all of the claim limitations of claim 1, as shown above. Furthermore, Robley teaches a bottom panel (figure 4, bottom rectangular reference 119) extending approximately perpendicular from the base panel opposite the substantially open end between the first side panel and the second side panel (figure 4), thereby collectively defining a substantially closed end of the insert (figure 4: the sides create a substantially closed end).
Regarding claim 4, Robley teaches all of the claim limitations of claim 1, as shown above. Furthermore, Robley teaches the at least one fastening element is comprised of an elastic material (column 4, lines 49-52: The fastening element 114 can include an elastic band).
Regarding claim 5, Robley teaches all of the claim limitations of claim 1, as shown above. Furthermore, Robley teaches the at least one fastening element comprises at least two different types of fastening elements (column 4, lines 49-52: The fastening element 114 can include an elastic band, which would be two different fastening elements).
Regarding claim 11, Robley teaches a kit (figure 4, reference 110) comprising: a tray (figure 1, reference 110); and at least one accessory that is releasably attachable to the tray (column 4, lines 57-59: an object is held within the insert. An accessory is an object), the tray comprising a base panel (figure 4, reference 110); a first side panel extending approximately perpendicular from the base panel (figure 4, left triangle reference 119); a second side panel located opposite the first side panel (figure 4, right triangle reference 119), the second side panel extending approximately perpendicular from the base panel (figure 4), the base panel, first side panel, and second side panel collectively defining a substantially open end of the tray (figure 4); and a substantially open side located opposite the base panel (figure 4, opposite side of base 110); wherein an interior surface of at least one of the base panel, first side panel, or second side panel of the tray includes a first fastening element (figure 4, reference 114) and the at least one accessory comprises a second fastening element (column 4, lines 49-52: The fastening element 114 can include an elastic band which surrounds the object placed within the first fastening element, thus the object/accessory comprises an elastic band, which is a second fastening element), wherein the first and second fastening elements are used to releasably attach the at least one accessory at least partially interior to the tray (column 4, lines 49-52).
Regarding claim 12, Robley teaches all of the claim limitations of claim 11, as shown above. Furthermore, Robley teaches the tray further comprises a bottom panel (figure 4, bottom rectangular reference 119) extending approximately perpendicular from the base panel opposite the substantially open end between the first side panel and the second side panel (figure 4), thereby collectively defining a substantially closed end of the insert (figure 4: the sides create a substantially closed end).
Regarding claim 15, Robley teaches all of the claim limitations of claim 11, as shown above. Furthermore, Robley teaches the at least one fastening element comprises at least two different types of fastening elements (column 4, lines 49-52: The fastening element 114 can include an elastic band, which would be two different fastening elements).
Regarding claim 20, Robley teaches all of the claim limitations of claim 11, as shown above. Furthermore, Robley teaches the at least one accessory has two separate portions (figure: the object/accessory has at least two separate portions which are held in different fastening elements 114) capable of supporting two separate objects therein in a stacked configuration (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Robley is capable of performing the recited function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Robley (US 6,575,302).
Regarding claim 19, Robley teaches all of the claim limitations of claim 11, as shown above. 
Robley does not explicitly teach the at least one accessory has been custom- formed from a heat-formable thermoplastic material. However, this limitation is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
	
Claims 3, 6, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robley (US 6,575,302), as applied to claims 1 and 11 above, and further in view of Coates (US 11,008,031).
Regarding claim 3, Robley teaches all of the claim limitations of claim 1, as shown above. 
Robley does not teach the at least one fastening element comprising a hook and loop material. However, Coates does teach at least one fastening element comprising a hook and loop material (figure 1-3, reference 141 and 181).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Robley to include at least one fastening element comprising a hook and loop material, as disclosed by Coates, because including the hook and loop element allows for quick engagement/disengagement. 
Regarding claim 6, Robley teaches all of the claim limitations of claim 1, as shown above. 
Robley does not teach at least one eyelet routed through the base panel, first side panel, or second side panel. However, Coates does teach at least one eyelet routed through the base panel, first side panel, or second side panel (figure 1, reference 313, 321, 322, 312, 311, 302, 303, 301).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Robley to include at least one eyelet routed through the base panel, first side panel, or second side panel, as disclosed by Coates, because including eyelet allows for connecting an object to the insert, such as a handle, as explained by Coates (column 6, lines 52-55). 
Regarding claim 13, Robley teaches all of the claim limitations of claim 11, as shown above. 
Robley does not teach the first and second fastening elements comprising a hook and loop fastener materials. However, Coates does teach the first and second fastening elements comprising a hook and loop fastener materials l (figure 1-3, reference 141 and 181).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Robley to include the first and second fastening elements comprising a hook and loop fastener materials, as disclosed by Coates, because including the hook and loop elements allows for quick engagement/disengagement. 
Regarding claim 14, Robley teaches all of the claim limitations of claim 1, as shown above. 
Robley does not teach the first and second fastening elements comprise an elastic material and an eyelet. However, Coates does teach the first and second fastening elements comprise an elastic material and an eyelet (figure 1, the elastic material is reference 123 and the eyelets are any of reference 313, 321, 322, 312, 311, 302, 303, 301).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Robley to include the first and second fastening elements comprise an elastic material and an eyelet, as disclosed by Coates, because including eyelet allows for connecting an object to the insert, such as a handle, as explained by Coates (column 6, lines 52-55). 
Regarding claim 16, Robley teaches all of the claim limitations of claim 11, as shown above. 
Robley does not teach at least one eyelet routed through the base panel, first side panel, or second side panel. However, Coates does teach at least one eyelet routed through the base panel, first side panel, or second side panel (figure 1, reference 313, 321, 322, 312, 311, 302, 303, 301).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Robley to include at least one eyelet routed through the base panel, first side panel, or second side panel, as disclosed by Coates, because including eyelet allows for connecting an object to the insert, such as a handle, as explained by Coates (column 6, lines 52-55). 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robley (US 6,575,302), as applied to claims 1 and 11 above, and further in view of Reyes (US 10,569,412).
Regarding claim 7, Robley teaches all of the claim limitations of claim 1, as shown above. 
Robley does not teach a slot located in the base panel near the substantially open end of the insert, the slot being sized and shaped such that it may be used as a handle that permits for removal of the insert from a bag using a person's hand. However, Reyes does teach a slot (figure 2, reference 88) located in the base panel near the substantially open end of the insert (figure 2, reference 88: when placing the slot of Reyes on the base panel of Robley, the limitation is met), the slot being sized and shaped such that it may be used as a handle that permits for removal of the insert from a bag using a person's hand (figure 2, reference 88 and column 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Robley to include a slot located in the base panel near the substantially open end of the insert, the slot being sized and shaped such that it may be used as a handle that permits for removal of the insert from a bag using a person's hand, as disclosed by Coates, because including the slot allows for the insert to be easily removed via the handle that is formed by the slot, as explained by Reyes (column 4, lines 1-3).
Regarding claim 17, Robley teaches all of the claim limitations of claim 11, as shown above. 
Robley does not teach a slot located in the base panel near the substantially open end of the insert, the slot being sized and shaped such that it may be used as a handle that may be engaged by a person's hand. However, Reyes does teach a slot (figure 2, reference 88) located in the base panel near the substantially open end of the insert (figure 2, reference 88: when placing the slot of Reyes on the base panel of Robley, the limitation is met), the slot being sized and shaped such that it may be used as a handle that may be engaged by a person's hand (figure 2, reference 88 and column 4, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Robley to include a slot located in the base panel near the substantially open end of the insert, the slot being sized and shaped such that it may be used as a handle that may be engaged by a person's hand, as disclosed by Coates, because including the slot allows for the insert to be easily removed via the handle that is formed by the slot, as explained by Reyes (column 4, lines 1-3).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robley (US 6,575,302), as applied to claim 11 above, and further in view of Schweitzer (US 10,126,096).
Regarding claim 18, Robley teaches all of the claim limitations of claim 11, as shown above. 
Robley does not teach the at least one accessory is a holster for supporting a portion of a firearm within the at least one accessory. However, Schweitzer does teach the at least one accessory is a holster capable of supporting a portion of a firearm within the at least one accessory (figure 1A and 2, reference 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Robley to include the at least one accessory is a holster for supporting a portion of a firearm within the at least one accessory, as disclosed by Schweitzer, because including the at least one accessory is a holster for supporting a portion of a firearm within the at least one accessory allows for supporting an object for quick retrieval and yet remain concealed, as explained by Schweitzer (column 1, lines 39-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735